This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1720
                                   A15-1725

                           Carole Jean Halverson, petitioner,
                                      Appellant,

                                          vs.

                                  State of Minnesota,
                                     Respondent,

                                          and

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                Carole Jean Halverson,
                                      Appellant.

                                Filed August 29, 2016
                                      Affirmed
                                    Larkin, Judge

                           Hennepin County District Court
                             File No. 27-CR-14-21282


Lori Swanson, Attorney General, St. Paul, Minnesota; and

David K. Ross, Maple Plain City Attorney, Carson, Clelland & Schreder, Brooklyn Center,
Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)
       Considered and decided by Larkin, Presiding Judge; Rodenberg, Judge; and

Randall, Judge.

                           UNPUBLISHED OPINION

LARKIN, Judge

       In these consolidated appeals, appellant challenges her conviction of third-degree

driving while impaired (DWI). In file A15-1725, appellant argues that the district court

erred by denying her motion to suppress evidence obtained during a traffic stop. In file

A15-1720, appellant challenges the postconviction court’s denial of relief, but she does not

allege error. We affirm.

                                          FACTS

       Respondent State of Minnesota charged appellant Carole Jean Halverson with two

counts of third-degree DWI. Halverson moved to suppress evidence obtained during the

underlying traffic stop of her vehicle, arguing that the stop was unlawful. The district court

held a hearing on Halverson’s motion, heard testimony from West Hennepin Public Safety

Officer Matthew Rosati, and found the relevant facts to be as follows.

       At approximately 6:45 p.m. on June 27, 2014, the Hennepin County Police

Department received a call from a citizen reporting that a blue BMW with license plate

145GMG was driving extremely slowly and weaving across the fog and center lines.

Officer Rosati responded to the report and located the car, which was unoccupied and

parked in a parking lot. Officer Rosati testified that he ran a computer check and learned



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.

                                              2
that the vehicle was registered to V.H., who had a revoked driver’s license. Officer Rosati

testified that he looked for V.H. in the area, did not find her, and left the area to assist an

officer in another location.

       About two hours later, Officer Rosati saw the vehicle leave the parking lot where

he had observed it earlier. He followed the vehicle until it pulled over to the side of the

road. After the vehicle did not move for approximately 30 seconds, Officer Rosati turned

on his emergency lights and initiated a traffic stop. Halverson was driving the vehicle.

When Officer Rosati approached the vehicle, he smelled alcohol and noticed that

Halverson’s eyes were bloodshot and watery and that her speech was slurred. Halverson

failed field sobriety tests, and Officer Rosati arrested her for DWI.

       The district court denied Halverson’s motion to suppress. According to the district

court, Halverson “entered a Lothenbach plea,” “[t]he parties stipulated to facts pursuant to

Minnesota Rules of Criminal Procedure, Rule 26.01, subdivisions 3 and 4,” and the district

court found Halverson guilty of both counts and convicted her. 1 Halverson petitioned for

postconviction relief, arguing that she did not understand the court procedure or the

consequences of waiving her rights. She also argued that she was not the driver of the

vehicle. The postconviction court denied relief. Halverson separately appealed the district



1
  In describing the “stipulated facts” procedure to Halverson on the record, her attorney
stated that “we’re letting the State enter all of their evidence to the judge” and that the
procedure “preserves your right to appeal the judge’s pretrial hearing.” It appears that the
parties intended to proceed under Minn. R. Crim. P. 26.01, subd. 4. See State v. Myhre,
875 N.W.2d 799, 802 (Minn. 2016) (noting that Minn. R. Crim. P. 26.01, subd. 4, “replaced
Lothenbach as the method for preserving a dispositive pretrial issue for appellate review in
a criminal case”).

                                              3
court’s final judgment and the postconviction court’s denial of relief, and this court

consolidated the appeals.

                                     DECISION

       Halverson argues that “[t]he district court’s suppression ruling must be reversed

because the police lacked a reasonable, articulable suspicion to stop [her] vehicle.” The

United States and Minnesota Constitutions prohibit unreasonable searches and seizures by

the government. U.S. Const. amend. IV; Minn. Const. art. I, § 10. However, a police

officer may initiate a limited, investigative stop without a warrant if the officer has

reasonable, articulable suspicion of criminal activity. State v. Dickerson, 481 N.W.2d 840,

843 (Minn. 1992) (citing Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884 (1968)), aff’d,

508 U.S. 366, 113 S. Ct. 2130 (1993).

       In assessing reasonable suspicion, Minnesota courts “consider the totality of the

circumstances and acknowledge that trained law enforcement officers are permitted to

make inferences and deductions that would be beyond the competence of an untrained

person.” State v. Richardson, 622 N.W.2d 823, 825 (Minn. 2001). The reasonable-

suspicion standard is “less demanding than probable cause,” but requires more than an

unarticulated “hunch.” State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008) (quotation

omitted). Reasonable suspicion justifies a seizure “so long as the facts support at least one

inference of the possibility of criminal activity.” State v. Klamar, 823 N.W.2d 687, 693

(Minn. App. 2012) (quotation omitted). This court reviews a district court’s reasonable

suspicion determination de novo, but accepts the district court’s factual findings unless

they are clearly erroneous. State v. Smith, 814 N.W.2d 346, 350 (Minn. 2012).


                                             4
       State v. Pike is dispositive of the issue in this case. 551 N.W.2d 919 (Minn. 1996).

In Pike, an officer observed a vehicle traveling at a low speed, became suspicious, ran a

computer check, and discovered that the registered owner of the vehicle had a revoked

driver’s license. Id. at 921. The officer observed that the driver of the vehicle was a man

who appeared to be in the same age category as the registered owner and stopped the

vehicle. Id. at 920-21.

       The supreme court held that “it is not unconstitutional for an officer to make a brief,

investigatory, Terry-type stop of a vehicle if the officer knows that the owner of the vehicle

has a revoked license so long as the officer remains unaware of any facts which would

render unreasonable an assumption that the owner is driving the vehicle.” Id. at 922. The

supreme court reasoned that “[w]hen an officer observes a vehicle being driven, it is

rational for him or her to infer that the owner of the vehicle is the current operator.” Id.

However, such an inference would be unreasonable when, for example, the officer knows

“that the owner is a 22-year-old male, and the officer observes that the person driving the

vehicle is a 50- or 60-year-old woman.” Id.

       Halverson contends that the facts of this case fall within the Pike exception.

Halverson argues that “[u]nlike the officer in Pike, Rosati did not have any information

about the appearance of either the earlier or later driver to create the reasonable inference

that the revoked registered owner was the driver.” She further argues that “without this

information, any reasonable suspicion that the driver was the primary owner with a revoked

license evaporated.”




                                              5
       Halverson misconstrues Pike’s holding. Pike does not require an officer to observe

or otherwise confirm that a driver’s physical appearance is consistent with that of the

vehicle’s registered owner before stopping the vehicle based on the owner’s revoked status.

To the contrary, “[w]hen an officer observes a vehicle being driven, it is rational for him

or her to infer that the owner of the vehicle is the current operator.” Id. Thus, Officer

Rosati’s failure to observe the driver’s appearance before stopping the vehicle does not

invalidate the stop.

       Halverson argues that Officer Rosati’s knowledge of the existence of a secondary

registered owner rendered the assumption that V.H. was driving unreasonable. Officer

Rosati testified that his computer check revealed that the vehicle had a main registered

owner, V.H., and a secondary registered owner. But the computer check did not provide

identifying information regarding the secondary registered owner.

       Knowledge regarding the existence of an unidentified secondary owner did not

make the assumption that V.H. was driving unreasonable. Given that Officer Rosati did

not observe the driver’s appearance before the stop and did not have identifying

information regarding the secondary registered owner, the facts here are not comparable to

the example described in Pike. See id. (contrasting a 22-year-old male registered owner

with a driver who appears to be a 50- or 60-year-old woman). Absent information to the

contrary, Officer Rosati could reasonably infer that the primary registered owner of the

vehicle was driving, even though he knew there was a secondary registered owner.

       Halverson further argues that Officer Rosati knew that V.H. was not in the vicinity

of the vehicle because he looked for her in the area when he first observed the vehicle and


                                            6
did not find her. We are not persuaded that Officer Rosati’s inability to locate V.H. changes

the outcome. The fact that Officer Rosati did not initially locate V.H. in the area of the

vehicle does not make his assumption that she was driving the vehicle approximately two

hours later unreasonable.

       Once again, it was not necessary for Officer Rosati to confirm the assumption that

the revoked registered owner of the vehicle was driving the vehicle. What matters is that

Officer Rosati was not aware of any facts that would render that assumption unreasonable.

Thus, Officer Rosati’s knowledge that V.H.’s driver’s license was revoked, coupled with

his observation of the vehicle being driven, provided reasonable suspicion to stop the

vehicle. See id. (allowing traffic stop where officer knows the owner of a vehicle has a

revoked license and sees the vehicle being driven).

       Although Halverson appealed the postconviction court’s denial of relief, she has not

assigned error to that decision on appeal. Error is never presumed on appeal; the party

claiming error has the burden of demonstrating it. White v. Minn. Dep’t of Nat. Res., 567

N.W.2d 724, 734 (Minn. App. 1997), review denied (Minn. Oct. 31, 1997). Because

Halverson has not alleged or shown error stemming from the postconviction court’s ruling,

we affirm its decision.

       Affirmed.




                                             7